Citation Nr: 0831103	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to July 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2007, a statement of the case 
was issued in July 2007, and a substantive appeal was 
received in August 2007.  The veteran testified at a hearing 
before the Board in June 2008.  


FINDING OF FACT

The veteran's service-connected disability precludes 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to a service-connected disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The veteran underwent a VA examination in February 2007.  He 
stated that he has been retired for 4 years.  

Private medical records from Dr. M.M.M. dated in May 2008 
reflect that Dr. M.M.M. examined the veteran and opined that 
he was not employable.  

The veteran is service-connected for pulmonary asbestosis, 
evaluated as 60 percent disabling.  As such, he meets the 
threshold requirements under 38 C.F.R. § 4.16(a).  

The Board notes that the veteran stated that he is retired.  
He testified at the June 2008 Board hearing that he has 
attempted to get work since he retired, but has been 
unsuccessful.  

Dr. M.M.M. opined that the veteran was not employable, and 
the Board does not dispute this opinion.  Resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that entitlement to a TDIU is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Entitlement to a TDIU is warranted.  

The appeal is granted.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


